                                           Case 4:20-cv-05353-PJH Document 8 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAISY OZIM,                                        Case No. 20-cv-05465-SK
                                   8                    Plaintiff,
                                                                                            ORDER OF SUA SPONTE REFERRAL
                                   9             v.

                                  10     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above captioned

                                  14   case is referred to Judge Phyllis J. Hamilton to determine whether it is related to Ozim v. City and

                                  15   County of San Francisco, et al., Case No. 20-cv-05353-PJH.

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 18, 2020

                                  18                                                   ______________________________________
                                                                                       SALLIE KIM
                                  19                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
